In consolidated actions, one, inter alia, to declare that plaintiff’s mortgage has priority over defendant’s mortgage (Action No. 1), and the other to recover damages for breach of contract (Action No. 2), plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered May 3, 1976, which, after a nonjury trial, inter alia (1) declared that he has no claim to the proceeds of a certain foreclosure sale and (2) dismissed the complaint in Action No. 2. Judgment affirmed, with costs, on the opinion of Mr. Justice Pittoni at Special Term. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.